Citation Nr: 0112015	
Decision Date: 04/26/01    Archive Date: 05/01/01

DOCKET NO.  95-07 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUES

1. The propriety of the initial 30% rating assigned for a 
post-traumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (T/R).


REPRESENTATION

Appellant represented by:	Christopher A. Glaser, 
Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from February 1964 to August 
1972.  By August 2000 Order of the U.S. Court of Appeals for 
Veterans Claims (Court), the appeal previously characterized 
by the Board of Veterans Appeals (Board) as entitlement to a 
rating in excess of 30% for PTSD and having arisen from a 
January 1995 rating action was re-characterized as having 
originally arisen from the December 1993 rating action which 
granted service connection for PTSD and assigned an initial 
30% disability rating from January 1993.  This appeal also 
arises from a January 1995 rating action which denied a T/R.

In January 1996, the veteran testified at a hearing before a 
hearing officer at the RO.  By decision of March 1997, the 
Board remanded this case to the RO for due process 
development, to include affording the veteran a hearing 
before a Member of the Board at the RO.  Instead of a hearing 
at the RO, in May 1997 the veteran requested a hearing before 
a Member of the Board in Washington, D.C., which hearing was 
held before the undersigned Member in December 1997.  By 
decision of January 1998, the Board remanded this case to the 
RO for further development of the evidence and for due 
process development.

This matter is currently before the Board pursuant to an 
August 2000 Order of the Court wherein that part of the 
September 1999 Board decision which denied a rating in excess 
of 30% for PTSD and a T/R was vacated, and the case was 
remanded to the Board for readjudication consistent with 
instructions contained in an earlier August 2000 Joint Motion 
to Vacate and Remand of the Appellant and the VA General 
Counsel.  

In a statement of August 2000, the veteran raised the issue 
of entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 as a result of claimed 
negligent medical treatment for left foot osteomyelitis at 
the VA Medical Center (VAMC) in Charleston, South Carolina.  
This matter has not been adjudicated by the RO and is not 
properly before the Board for appellate consideration at this 
time, and is thus referred to the RO for appropriate action.  


REMAND

By Order of August 2000 Order, the Court found that the Board 
in September 1999 had erred in failing to have considered 
whether the veteran was entitled to staged ratings for PTSD 
pursuant to Fenderson v. West, 12 Vet. App. 119 (1999), 
inasmuch as his appeal with respect to a rating in excess of 
30% for PTSD had not been merely one for an increased rating, 
but an appeal from an original assignment of a 30% rating.  

Appellate review discloses that, by rating action of December 
1993, the RO granted service connection for PTSD and assigned 
an initial 30% disability rating from January 1993.  The 
veteran was notified of that determination and of his 
appellate rights by letter dated 1 February 1994.  By letter 
subsequently in February 1994, the veteran requested a 
hearing at the RO.  In mid-February 1994, the RO received VA 
Form 21-8940, the veteran's formal claim for a T/R.  In mid-
March 1994, the RO received the veteran's claim for service 
connection for residuals of exposure to Agent Orange.  By 
letter of late March 1994, the RO requested the veteran to 
explain why he wanted a hearing, and to specify whether he 
disagreed with the recent rating action, and if so, to 
specify what he disagreed with, and also informed him that no 
further action would be taken on his request until he 
responded.  The copy of the March 1994 letter contained in 
the claims folder was annotated by an RO official in May 1994 
to state that no response had been received from the veteran.  
In mid-January 1995, the RO received the veteran's claims for 
service connection for a sleep disorder, headaches, a skin 
disorder, numbness in both hands, vision problems, a urinary 
disorder, loss  of sex drive, and a respiratory disorder.  By 
rating action of late January 1995, the RO granted a 
temporary total rating of 100% for PTSD pursuant to 38 C.F.R. 
§ 4.29 from August 1994, restored a schedular 30% rating from 
October 1994, and denied a schedular rating in excess of 30% 
and a T/R.  The veteran was notified of the latter 
determination and of his appellate rights by letter 
subsequently in January.  On 3 February 1995, the RO received 
the veteran's Notice of Disagreement (NOD) with the January 
1995 determination.  Also received by the RO on 3 February 
1995 was a request from the veteran's U.S. Senator for the 
evidence which formed the basis for the January 1995 denial 
of his claim for a T/R, and a request that the RO review the 
pending claim for service connection for residuals of 
exposure to Agent Orange.  A Statement of the Case was issued 
in May 1995, and a Substantive Appeal was received 
subsequently in May.  Supplemental SOCs (SSOC) were issued in 
July 1996 and March 1999.  

On that procedural record clearly showing that the veteran 
did not timely appeal the December 1993 rating action which 
originally assigned a 30% rating for PTSD, inasmuch as his 
NOD received on 3 February 1995 was more than one year 
following the 1 February 1994 notice of that determination, 
and information contained therein rather indicates that his 
NOD pertained to the January 1995 rating action which denied 
a rating in excess of 30% for PTSD and also denied a T/R, the 
Board in September 1999 denied, in pertinent part, a timely-
appealed issue construed as entitlement to an increased 
rating for PTSD.  Having vacated that part of the Board 
decision which denied a rating in excess of 30% for PTSD on 
the grounds, in part, that the veteran's claim was not merely 
one for an increased rating, the Court in its August 2000 
Order has mandated that the Board consider whether the 
veteran was entitled to staged ratings for PTSD pursuant to 
Fenderson based on what it has construed to be an appeal from 
the original December 1993 rating action which originally 
assigned a 30% rating for that disorder.  This determination 
by the Court must be complied with.  However, the matter of 
entitlement to staged ratings for PTSD as part of an appeal 
from the December 1993 rating action has not been adjudicated 
by the RO, and the Board thus finds that it must be referred 
to the RO for such determination prior to appellate 
consideration by the Board.  

In its August 2000 Order vacating the cited parts of the 
Board's September 1999 decision, the Court also found that 
the Board erred in failing to ensure full compliance with its 
prior January 1998 Remand Order per the holding of the Court 
in Stegall v. West, 11 Vet. App. 268 (1998), citing the 
Board's reliance upon an inadequate September 1998 VA 
psychiatric examination in denying a rating in excess of 30% 
for PTSD and a T/R.  The Court found that the September 1998 
VA examination report left some basic questions unanswered, 
and also contained contradictions that frustrated a fair 
adjudication of the appellant's claim.  Specifically, the 
Court found the examination report defective in (1) leaving 
unclear how frequently the veteran suffered panic attacks, 
and whether the reported frequency of his panic attacks would 
warrant a 30% rating pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9440 (in effect on and after 7 November 
1996); (2) that it did not allow to evaluate whether the 
veteran had difficulties in maintaining effective work and 
social relationships; (3) failing to adequately evaluate any 
short- and long-term memory impairment; and (4) failing to 
factor-in the veteran's sleep disturbances in the conclusion 
regarding the degree of his disability due to PTSD.    

To cure these defects, the Court mandated that a VA Social 
and Industrial (S & I) Survey of the veteran be conducted; 
that the Board require the veteran to be afforded a new, 
comprehensive psychiatric examination by a VA psychiatrist 
experienced with PTSD, which examination should include 
psychometric tests to determine the extent of any short- and 
long-term memory impairment, and should more fully comply 
with the Board's January 1998 Remand instructions; and that 
the effect of Hodges v. Brown, 5 Vet. App. 375 (1993), be 
considered in readjudicating the T/R claim.  Under the 
circumstances, this case is REMANDED to the RO for the 
following action:

1. The RO should contact the veteran and 
request him to furnish the names and 
addresses of, and dates of treatment 
by, all providers of medical treatment 
and evaluation for PTSD from 1998 to 
the present time.  He should be 
requested to sign appropriate forms 
authorizing the release to the VA of 
all medical records by non-VA 
providers.  Thereafter, the RO should 
secure copies of all such records up 
to the present time, including from 
the VAMC, Charleston, South Carolina, 
and associate them with the claims 
folder.

2. After the abovementioned records have 
been obtained, the VA should conduct 
an S & I Survey of the veteran to 
evaluate his employability in light of 
his sole service-connected disability, 
PTSD.  The evaluation should include 
information as to his education, 
occupations, places of employment and 
reasons for termination, and wages 
received, as well as comments on the 
effects of his sole service-connected 
disability upon his ability to work.  
A copy of the S & I Survey should be 
associated with the claims folder.

3. After the abovementioned S & I Survey 
has been conducted, the veteran should 
be furnished a comprehensive 
psychiatric examination by a VA 
psychiatrist (other than the physician 
who conducted the September 1998 
examination) experienced with PTSD to 
determine the degree of severity of 
his PTSD and how it impairs him 
functionally, particularly in the 
work-place.  The claims folder must be 
made available for the examiner to 
review the veteran's psychiatric and 
employment history prior to the 
examination, and the examiner must 
state for the record that he has 
reviewed the claims folder.  All 
clinical findings should be reported 
in detail.  The examination report 
must include psychometric tests to 
determine the extent of any short- and 
long-term memory impairment, and any 
other tests that the examining 
psychiatrist deems necessary.  The 
examiner must be furnished a copy of 
this Remand Order and a copy of the VA  
Schedule for Rating Mental Disorders 
(38 C.F.R. § 4.132, Diagnostic Code 
9411, as in effect prior to  7 
November 1996), and on examination of 
the veteran must identify 
diagnostically all symptoms and 
clinical findings which are 
manifestations of the service-
connected PTSD, and render an opinion 
for the record as to the degree to 
which those specific symptoms and 
findings affect the veteran's ability 
to establish and maintain effective 
and favorable relationships with 
people (social impairment), and the 
degree to which they affect his 
reliability, productivity, 
flexibility, and efficiency levels in 
performing occupational tasks.  See 
Massey v. Brown, 7 Vet. App. 204 
(1994).  The examiner must also be 
furnished a copy of the revised VA 
General Rating Formula for Mental 
Disorders (38 C.F.R. § 4.130, 
Diagnostic Code 9411, effective on and 
after 7 November 1996) and, on 
examination of the veteran, comment on 
the presence or absence of each 
symptom and clinical finding specified 
therein for ratings from 0% to 100%, 
and if present, the frequency and/or 
degree(s) of severity thereof.  The 
examiner must specifically comment as 
to (a) whether the veteran suffers 
from panic attacks, and if so, specify 
their frequency; (b) whether he has 
any short- and long-term memory 
impairment, and if so, the degree(s) 
of severity thereof; and (c) whether 
he suffers from any sleep 
disturbances, and if so, whether they 
are a symptom of his PTSD, and if so, 
the degree to which they are a factor 
in the conclusion regarding the degree 
of his disability due to the PTSD.  In 
addition, the examiner must 
specifically render opinions for the 
record as to whether the service-
connected PTSD (a) renders the veteran 
demonstrably unable to obtain or 
retain employment, and (b) is 
productive of total occupational and 
social impairment.

4. Following completion of the foregoing, 
and pursuant to the August 2000 
mandate of the Court, the RO must 
review the claims folder and ensure 
that all of the aforementioned 
development has been conducted and 
completed.  If any development is 
incomplete, including if the requested 
examination does not include all test 
reports, special studies, or comments 
and opinions requested, appropriate 
corrective action is to be 
implemented. 

5. Thereafter, the RO should review the 
evidence and determine whether the 
veteran's claims may now be granted.  
In adjudicating the issues vacated and 
remanded by the Court, the RO should 
proceed to consider the propriety of 
the initial 30% rating assigned the 
PTSD, and assign, if appropriate, 
staged percentage disability ratings 
(as provided in Fenderson) for the 
PTSD from January 1993 to the present 
time, under either (a) the VA Schedule 
for Rating Mental Disorders (38 C.F.R. 
§ 4.132, Diagnostic Code 9411, as in 
effect prior to                7 
November 1996), or (b) the revised VA 
General Rating Formula for Mental 
Disorders (38 C.F.R. § 4.130, 
Diagnostic Code 9411, effective on and 
after 7 November 1996), whichever is 
more favorable to him (see Karnas v. 
Derwinski, 1 Vet. App. 308 (1991) - 
with the caveat that VAOPGCPREC 3-2000 
prohibits assignment of a percentage 
disability rating for PTSD under 
provisions of the revised VA General 
Rating Formula for Mental Disorders 
prior to 7 November 1996, the 
effective date of the revised 
criteria.  In adjudicating the T/R 
issue, the RO should consider the 
effect of Hodges, per the August 2000 
mandate of the Court.

If the veteran's claims have not been granted, he and his 
representative should be furnished an appropriate SSOC which 
cites both the VA Schedule for Rating Mental Disorders 
(38 C.F.R. § 4.132, Diagnostic Code 9411, as in effect prior 
to     7 November 1996) and the revised VA General Rating 
Formula for Mental Disorders (38 C.F.R. § 4.130, Diagnostic 
Code 9411, effective on and after             7 November 
1996).  Thereafter, the case should be returned to the Board 
for further appellate consideration.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


